Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
2.    	This office action for US Patent application 16/879,462 is responsive to amendment filed on 06/03/2021 in response to the Non-Final Rejection of 03/04/2021. Claims 4, 5, 14, 15, 24, and 25 have been cancelled and new claims 32-34 have been added.  Claims 1, 2, 7, 11, 12, 17, 21, 22, 27, and 31 have been amended, where claims 1, 11, 21, and 31 are independent claims.  Currently, claims 1-3, 6-13, 16-23, and 26-34 are pending and are presented for examination.

Response to Arguments
3.    	Applicant’s remarks filed on 06/03/2021 with respect to the amendments and arguments have been fully considered and are persuasive. There are no issue(s) remaining.

Allowable Subject Matter
4. 	 Claims 1-3, 6-13, 16-23, and 26-34 are allowed.

REASONS FOR ALLOWANCE
5.	The following is an Examiner’s statement of reasons for allowance:

The instant invention pertains to merge mode coding.

st, 2nd, and 3rd block) as claimed.  As such, the above prior art do not reasonably disclose the features of independent claims 1, 11, 21, and 31 as they pertain to the claimed merge mode coding.  Specifically, the prior art does not teach, “A method of coding video data, the method comprising: determining for a first block of the video data whether to use a sub-block merge mode; based on the determination not to use the sub-block merge mode for the first block, determining whether to use a merge mode with blending for the first block; [[and]] based on the determination to use the merge mode with blending for the first block, coding the first block with the merge mode with blending; determining for a second block of the video data whether to use the sub-block merge mode; based on the determination to use the sub-block merge mode for the second block, coding the second block of video data with the sub-block merge mode, determining for a third block of the video data whether to use the sub-block merge mode; based on the determination not to use the sub-block merge mode for the third block, determining whether to use the merge mode with blending for the third block; based on the determination not to use the merge mode with blending for the third block, determining whether to use a motion vector difference (MMVD) merge mode for the third block; and coding the third block with the MMVD merge mode or a regular merge mode based on the determination whether to use the MMVD merge mode for the third block, wherein the regular merge mode does not use motion vector differences.” as recited for example in independent claim 1.
Moreover, further searches have not resulted in finding any other relevant art that explicitly discloses these features and precedes the effective filing date (EFD) of the instant application (i.e., 05/24/2019). The closest prior art found during the updated searches was Liao et al. US 2021/0051335 A1 (PTO 892), however in Liao et al. the ordering of the merge modes is similar to that in prior art Ye, where for example the MMVD flag occurs before the CIIP flag, which is different than that claimed. It also appears the EFD of Liao et al. comes after the EFD of the instant application. Also found was Kim et al. WO2020256455 A1 (PTO 892) which teach applying a regular merge mode to a current block if an MMVD mode, a merge subblock mode, a CIIP mode and a partitioning mode are not available for the current block (abstract); however, Kim et al. do not teach the merge mode coding in the order as claimed. It also appears the EFD of Kim et al. comes after the EFD of the instant application.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Accordingly, for the reasons presented above, Claims 1-3, 6-13, 16-23, and 26-34 are allowed.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD A. HANSELL Jr. whose telephone number is (571)270-0615.  The examiner can normally be reached on Mon - Fri 9 am- 6 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on 571-272-7384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RICHARD A HANSELL  JR./Primary Examiner, Art Unit 2486